ORDER
The Disciplinary Review Board having filed a report with the Court, recommending in light of the age of this matter and other mitigating factors, that JOSEPH C. NOTO of RIDGE-WOOD, who was admitted to the bar of this State in 1968, be publicly reprimanded for acting with a conflict of interest, for making misrepresentations and for the breach of a fiduciary duty, in violation of DR 1-102(A)(4) and DR 5-105, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and JOSEPH C. NOTO is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.